Case 4:20-cv-12823-MFL-RSW ECF No. 10, PageID.2014 Filed 08/10/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

TOI HORN and
RILEY TROY GRAHAM,

             Plaintiffs,                              Case No. 20-cv-12823
                                                      Hon. Matthew F. Leitman
v.

RONALD W. WATERSTREET, et al.,

          Defendants.
__________________________________________________________________/

                  ORDER DISMISSING PLAINTIFF’S
              COMPLAINT (ECF No. 1) WITHOUT PREJUDICE

      On August 28, 2020, Plaintiffs Toi Horn and Riley Troy Graham filed this

action against Defendant Ronald W. Waterstreet and others. When Horn and

Graham filed this action, the Court provided them a notice informing them that

pursuant to Local Rule 11.2, they were required to “promptly file a notice with the

Clerk and serve a copy of the notice on all parties whenever [their] address[es], e-

mail address[es], phone number[s] and/or other contact information changes” (the

“Notice”). (See Notice and Certificate of Service, ECF No. 6, PageID.2007, citing

E.D. Mich. Local Rule 11.2.) The Court warned Horn and Graham that the “failure

to promptly notify the court of a change in address or other contact information may

result in the dismissal of [their] case.” (Id.; emphasis in original).



                                           1
Case 4:20-cv-12823-MFL-RSW ECF No. 10, PageID.2015 Filed 08/10/21 Page 2 of 3




      On February 8, 2021, the Notice returned to the Court as undeliverable with

respect to Horn. (See ECF No. 7.) Accordingly, on July 20, 2021, the Court entered

a written order that dismissed Horn from this action without prejudice due to his

failure to comply with Local Rule 11.2. (See Order, ECF No. 8.)

      The Court attempted to serve the July 20 order on Graham by mailing him a

copy of the order at the address he provided the Court. (See Dkt.) On August 10,

2021, the copy of the July 20 order that the Court mailed to Graham returned to the

Court as undeliverable. (See ECF No. 9.) As the Court said when it dismissed Horn

from this action, the failure by a plaintiff to update his contact information is not a

mere technical violation of the rules. Without a current address or accurate contact

information, the Court has no way of administering this civil action.

      Accordingly, for all of the reasons stated above, and because Graham has

failed to comply with Local Rule 11.2 by updating his current address, IT IS

HEREBY ORDERED Graham’s Complaint (ECF No. 1) is DISMISSED

WITHOUT PREJUDICE.


                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
Dated: August 10, 2021




                                          2
Case 4:20-cv-12823-MFL-RSW ECF No. 10, PageID.2016 Filed 08/10/21 Page 3 of 3




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 10, 2021, by electronic means and/or
ordinary mail.

                                           s/Holly A. Monda
                                           Case Manager
                                           (810) 341-3794




                                       3
